July 31, 2017 DREYFUS STOCK FUNDS - Dreyfus Small Cap Equity Fund Supplement to Current Summary Prospectus and Statutory Prospectus The Board of Trustees of Dreyfus Stock Funds (the "Trust") has approved, subject to shareholder approval, an Agreement and Plan of Reorganization (the "Agreement") between the Trust, on behalf of Dreyfus Small Cap Equity Fund (the "Fund"), and Dreyfus Investment Funds, on behalf of Dreyfus/The Boston Company Small Cap Value Fund (the "Acquiring Fund"). The Agreement provides for the transfer of the Fund's assets to the Acquiring Fund in a tax-free exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of the Fund's stated liabilities, the distribution of such shares of the Acquiring Fund to Fund shareholders and the subsequent termination of the Fund (the "Reorganization"). It is currently contemplated that shareholders of the Fund as of August 31, 2017 (the "Record Date") will be asked to approve the Agreement on behalf of the Fund at a special meeting of shareholders to be held on or about November 16, 2017. If the Agreement is approved, the Reorganization will become effective on or about January 19, 2018. In anticipation of the Reorganization, effective on or about August 31, 2017 (the “Sales Discontinuance Date”), the Fund will be closed to any investments for new accounts, except that new accounts may be established by: · Participants in group employer retirement plans (and their successor plans), provided that the plan sponsor has been approved by The Dreyfus Corporation and established the Fund as an investment option in the plan by the close of business on the Sales
